Exhibit 10.1

 

Name of Grantee:      Grant Date      Number of Shares     
Social Security Number:       

 

WAL-MART STORES, INC.

STOCK INCENTIVE PLAN OF 1998

 

RESTRICTED STOCK AWARD

NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD

 

This Restricted Stock Award Agreement (the “Agreement”) contains the terms and
conditions of the restricted stock award granted to you by Wal-Mart Stores,
Inc., a Delaware corporation (“Wal-Mart”) under the Wal-Mart Stores, Inc. Stock
Incentive Plan of 1998.

 

1. Grant of Restricted Stock. Wal-Mart has granted to you, effective on the
Grant Date (shown above), the right to receive the number of shares shown above
of the common stock of Wal-Mart, par value $0.10 per share (“Shares”) at the end
of the vesting period (as defined below). Before the Shares are vested, they are
referred to in this Agreement as “Restricted Stock.”

 

2. Stock Incentive Plan Governs. The award and this Agreement are subject to the
terms and conditions of the Wal-Mart Stores, Inc. Stock Incentive Plan of 1998,
as amended from time to time (the “Plan”). The Plan is incorporated in this
Agreement by reference and all capitalized terms used in this Agreement have the
meaning set forth in the Plan, unless this Agreement specifies a different
meaning. By signing this Agreement, you accept this award, acknowledge receipt
of a copy of the Plan and the prospectus covering the Plan and acknowledge that
the award is subject to all the terms and provisions of the Plan and this
Agreement. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Committee of the Plan upon any questions
arising under the Plan.

 

3. Payment. Unless the Shares have not been previously issued, the Restricted
Stock is granted without requirement of payment. If the Shares have not been
previously issued, you must pay the par value ($0.10) per Share no later than 10
business days after the Grant Date of the Restricted Stock. You must pay this
amount in full either in cash, by check or by wire transfer.

 

4. Stockholder Rights. Your Restricted Stock will be held for you by Wal-Mart
until the applicable Vesting Date. You shall have all the rights of a
stockholder on shares of Restricted Stock that vest. With respect to your
unvested Restricted Stock,

 

A. You shall have the right to vote such shares at any meeting of stockholders
of Wal-Mart;

 

B. You shall have and the right to receive, free of vesting restrictions (but
subject to applicable withholding taxes) all cash dividends paid with respect to
such shares; and



--------------------------------------------------------------------------------

C. Any non-cash dividends and other non-cash proceeds of such shares, including
stock dividends and any other securities issued or distributed in respect of
such shares shall be subject to the same vesting and forfeiture conditions as
the shares of Restricted Stock to which they relate, and the term “Restricted
Stock” when used in this Agreement shall also include any related stock
dividends and other securities issued or distributed in respect of such shares.

 

5. Vesting of Restricted Stock.

 

A. Vesting. Your Restricted Stock will vest as follows, provided you have not
incurred a Forfeiture Condition described below:

 

Percentage of
shares vesting


--------------------------------------------------------------------------------

  

Cumulative
percentage vested

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

                                   

 

B. Forfeiture Conditions. Subject to Paragraph 5C. below, the shares of your
Restricted Stock that would otherwise vest on a Vesting Date will not vest and
shall be forfeited if, after the Grant Date and prior to the Vesting Date your
continuous status as an Associate terminates or after the Grant Date and on or
prior to the Vesting Date,

 

1. you (a) have become or (b) are discussing or negotiating the possibility of
becoming, or (c) are considering an offer to become, or have accepted an offer
or entered into an agreement to become an employee, officer, director, partner,
manager, consultant to, or agent of, or otherwise becoming affiliated with, any
entity competing or seeking to compete with Wal-Mart or an Affiliate; or

 

2. you are subject to an administrative suspension, unless you are reinstated as
an Associate in good standing at the end of the administrative suspension
period, in which case the applicable number of shares of Restricted Stock would
vest as of the date of such reinstatement.

 

C. Accelerated Vesting; Vesting Notwithstanding Termination. Your Restricted
Stock will vest earlier than described in Paragraph 5A, and such earlier vesting
date shall also be considered a “Vesting Date,” under the following
circumstances:

 

1. If your Continuous Status as an Associate is terminated by your Disability,
your Restricted Stock that would have become vested on a Vesting Date occurring
no more than 3 months after your Continuous Status as an Associate is so
terminated will become vested on the date your Continuous Status as an Associate
is so terminated. “Disability” for this purpose means you have a physical or

 

2



--------------------------------------------------------------------------------

mental condition resulting from bodily injury, disease or mental disorder that
constitutes total disability under the Federal Social Security Act and for which
you have actually been approved for Social Security disability benefits.

 

2. If you Retire, your Restricted Stock that would have become vested on a
Vesting Date occurring no more than 3 months after you Retire will become vested
on the day you Retire. “Retire” means that you cease to be a full-time Associate
(other than for Cause) upon or after reaching age 65.

 

3. If your Continuous Status as an Associate is terminated by your death on or
after ten years of service or on or after the third anniversary of the Grant
Date, your Restricted Stock shall immediately become fully vested.

 

4. The Committee may, in its discretion, at any time accelerate the vesting of
your Restricted Stock on such terms and conditions as it deems appropriate.

 

D. Mandatory Deferral of Vesting. If the vesting of Restricted Stock in any year
could, in the Committee’s opinion, when considered with your other compensation,
result in Wal-Mart’s inability to deduct the value of your Shares because of the
limitation on deductible compensation under Internal Revenue Code Section
162(m), then Wal-Mart in its sole discretion may defer the Vesting Date
applicable to your Restricted Stock (but only to the extent that, in the
Committee’s judgment, the value of your Restricted Stock would not be
deductible) until the first year in which your total compensation including
Shares that become vested under your Restricted Stock award do not cause the
loss of such deduction.

 

E. Elective Deferral of Restricted Stock. If you are eligible to participate in
the Wal-Mart Officer Deferred Compensation Plan (“Deferred Compensation Plan”),
you may elect, no later than December 31 of the calendar year prior to the
calendar year in which the applicable Vesting Date would occur, in lieu of
having your Restricted Stock vest on such Vesting Date, to have an amount of
equivalent value (as of the Vesting Date) credited to your deferred account
under the Stock Incentive Plan, in accordance with Section 7.8 of the Plan and
the rules and procedures relating thereto. At the time you make such deferral
election you must also elect the date as of which your account will be
distributed, and otherwise comply with the rules and procedures applicable to
such deferral.

 

6. Forfeiture of Restricted Stock. If you suffer a forfeiture condition (i.e.,
if your Continuous Service as an Associate is terminated prior to the Vesting
Date and the vesting is not accelerated under Paragraph 5C), you will
immediately forfeit your Restricted Stock (including any cash dividends and
non-cash proceeds related to the Restricted Stock for which the record date
occurs on or after the date of the forfeiture), and all of your rights to and
interest in the Restricted Stock shall terminate upon forfeiture without payment
of consideration (except that if you paid par value for the Restricted Stock the
par value of the forfeited shares of Restricted Stock will be returned to you).
Forfeited Restricted Stock, shall be reconveyed to Wal-Mart.

 

3



--------------------------------------------------------------------------------

7. Taxes and Tax Withholding.

 

A. Upon the vesting of your Restricted Stock, you will have income in the amount
of the value of the Shares that become vested on the Vesting Date, and you must
pay income tax on that income. If you have made an elective deferral as
described in Section 5.E., your Restricted Stock is not taxed until you receive
or are deemed to have received a distribution from the Deferred Compensation
Plan.

 

B. You agree to consult with any tax consultants you think advisable in
connection with your Restricted Stock and acknowledge that you are not relying,
and will not rely, on Wal-Mart for any tax advice. Please see Section 9.F.
regarding Section 83(b) elections.

 

C. Whenever any Restricted Stock becomes vested under the terms of this
Agreement, you must remit, on or prior to the due date thereof, the minimum
amount necessary to satisfy all of the federal, state and local withholding
(including FICA) tax requirements imposed on Wal-Mart (or the Affiliate that
employs you) relating to your Shares. The Committee may require you to satisfy
these minimum withholding tax obligations by any (or a combination) of the
following means: (i) a cash, check, or wire transfer; (ii) authorizing Wal-Mart
to withhold from the Shares otherwise deliverable to you as a result of the
vesting of the Restricted Stock, a number of Shares having a Fair Market Value,
as of the date the withholding tax obligation arises, less than or equal to the
amount of the withholding obligation; or (iii) in unencumbered shares of
Wal-Mart common stock, which have been held for at least six months.

 

8. Restricted Stock Not Transferable. Neither Restricted Stock, nor your
interest in the Restricted Stock, may be sold, conveyed, assigned, transferred,
pledged or otherwise disposed of or encumbered at any time prior to vesting
applicable to any award of Restricted Stock issued in your name. Any attempted
action in violation of this paragraph shall be null, void, and without effect.

 

9. Other Provisions.

 

A. The value of the Shares under this Agreement will not be taken into account
in computing the amount of your salary or other compensation for purposes of
determining any pension, retirement, death or other benefit under any employee
benefit plan of Wal-Mart or any Affiliate, except to the extent such plan or
another agreement between you and Wal-Mart specifically provides otherwise.

 

B. Wal-Mart may, without liability for its good faith actions, place legend
restrictions upon the Restricted Stock or unrestricted Shares obtained upon
vesting of the Restricted Stock and issue “stop transfer” instructions requiring
compliance with applicable securities laws and the terms of the Restricted
Stock.

 

C. Determinations regarding this Agreement (including, but not limited to
whether an event has occurred resulting in the forfeiture of or vesting of
Restricted Stock) shall be made by the Committee in accordance with this
Agreement, and all determinations of the Committee shall be final and conclusive
and binding on all persons.

 

4



--------------------------------------------------------------------------------

D. Neither this Agreement nor the Plan creates any contract of employment, and
nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of Wal-Mart or an Affiliate to terminate your employment or service at
any time, nor confer upon you the right to continue in the employ of Wal-Mart
and/or Affiliate. Nothing in this Agreement or the Plan creates any fiduciary or
other duty to you owed by Wal-Mart, any Affiliate, or any member of the
Committee except as expressly stated in this Agreement or the Plan.

 

E. Wal-Mart reserves the right to amend the Plan at any time. The Committee
reserves the right to amend this Agreement at any time.

 

F. By accepting this award Agreement,

 

1. You agree to provide any information reasonably requested from time to time,
and

 

2. You agree not to make an Internal Revenue Code Section 83(b) election with
respect to this award of Restricted Stock.

 

G. This Agreement shall be construed under the laws of the State of Delaware.

 

WAL-MART STORES, INC.

By:

   

 

Grantee:

 

I acknowledge having received, read and understood the Plan and this Agreement.
I accept the terms and conditions of my Restricted Stock award as set forth in
this Agreement, subject to the terms and conditions of the Plan

 

                                                                               
                                                

Signature

   

Name (please print):                                       
                                                 

   

Agreed to and accepted this          day of
                                         , 200    .

 

5